        Case 3:19-cv-02838-JSC Document 14 Filed 08/15/19 Page 1 of 5



 1 ELLEN MEDLIN RICHMOND (SBN 277266)
   WILLIAM J. COOPER (SBN 304524)
 2 erichmond@conradmetlitzky.com
   wcooper@conradmetlitzky.com
 3 CONRAD & METLITZKY LLP
   Four Embarcadero Center, Suite 1400
 4 San Francisco, CA 94111
   Telephone: 415-343-7100
 5 Fax: 415-343-7101

 6 Attorneys for Plaintiff Sierra Club

 7                               UNITED STATES DISTRICT COURT

 8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9                                   SAN FRANCISCO DIVISION

10

11   SIERRA CLUB,                                )   No. 19-cv-02838 JSC
                                                 )   _________________
12                  Plaintiff,                   )
                                                 )
13       v.                                      )   STIPULATION AND [PROPOSED]
                                                 )   ORDER CHANGING TIME
14   UNITED STATES DEPARTMENT OF                 )
     INTERIOR,                                   )
15                                               )
                    Defendant.                   )
16                                               )
17

18

19

20

21

22

23

24

25

26

27

28


     19-CV-02838-JSC                       STIPULATION AND [PROPOSED] ORDER CHANGING TIME
          Case 3:19-cv-02838-JSC Document 14 Filed 08/15/19 Page 2 of 5



 1          Plaintiff Sierra Club and Defendant U.S. Department of Interior, through undersigned

 2 counsel, hereby stipulate, pursuant to Local Rule 6-1(b), to extend the deadline for the filing of the

 3 parties’ joint case management statement to August 27, 2019, two days before the August 29,

 4 2019 case management conference, as follows:

 5          1.     In Sierra Club v. U.S. Dep’t of Interior, case number 18-cv-00797-JSC, which is

 6   related to this case (see Dkt. No. 9), the Court has routinely ordered the parties to file joint status

 7   reports two days before each scheduled status conference.

 8          2.     On July 12, 2019, following the July 11 status conference in case number 18-cv-

 9   00797-JSC, the Court entered an order setting the deadline for the next joint case management

10   statement in that case to be served on August 22, 2019, one week before the August 29, 2019

11   status conference. The Court entered a similar order in this case setting August 22 as the deadline

12   for the parties’ initial case management statement. (Dkt. No. 10.)

13          3.     In accordance with the past practice of the parties and Court in the related case, no.

14   18-cv-00797-JSC, the parties agree to extend, and respectfully request that the Court extend, the

15   deadline for the joint case management statement now due on August 22 to August 27, 2019.

16   The extended deadline will (1) allow the parties to continue ongoing meet-and-confer discussions
17   about the outstanding issues in advance of the status conference; (2) allow Sierra Club more time
18   to review produced documents before the conference; and (3) provide the Court with a more
19   current update of the status of the cases.
20          4.     The Parties further agree, and respectfully request that the Court order, that for
21   purposes of efficiency, the parties may file a single joint status report for this case and the related
22   case (Sierra Club v. U.S. Dep’t of Interior, case no. 18-cv-00797-JSC) rather than a separate case
23   management statement in the new case, and may do so at all future status conferences for these
24   two cases unless otherwise directed by the Court.
25

26   //
27   //
28   //

                                                       -2-
      19-CV-02838-JSC                             STIPULATION AND [PROPOSED] ORDER CHANGING TIME
       Case 3:19-cv-02838-JSC Document 14 Filed 08/15/19 Page 3 of 5



 1        IT IS SO STIPULATED.

 2

 3 DATED: August 15, 2019                       CONRAD & METLITZKY LLP

 4
                                                /s/ Ellen M. Richmond_________
 5                                              ELLEN M. RICHMOND
                                                Attorneys for Plaintiff
 6

 7 DATED: August 15, 2019                       DAVID L. ANDERSON
                                                United States Attorney
 8
                                                /s/ James A. Scharf_________
 9                                              JAMES A. SCHARF
                                                Assistant United States Attorney
10                                              Attorneys for Defendant

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          -3-
     19-CV-02838-JSC                 STIPULATION AND [PROPOSED] ORDER CHANGING TIME
        Case 3:19-cv-02838-JSC Document 14 Filed 08/15/19 Page 4 of 5



 1                            [PROPOSED] ORDER RELATING CASES

 2          All Parties have stipulated to extend the deadline for the case management statement,

 3 currently due August 22, 2019 (Dkt. No. 10), to August 27, 2019.            The Parties have further

 4 stipulated that for purposes of efficiency, the parties may file a single joint status report for this

 5 case and the related case (Sierra Club v. U.S. Dep’t of Interior, case no. 18-cv-00797-JSC) rather

 6 than a separate case management statement in the new case, and may do so at all future status

 7 conferences for these two cases unless otherwise directed by the Court.

 8          Having considered the parties’ stipulation, and good cause appearing therefor, the deadline

 9 for the status conference statement, currently due August 22, 2019, is extended to August 27,

10 2019.    The parties may file a single joint status report for this case and the related case (Sierra
11 Club v. U.S. Dep’t of Interior, case no. 18-cv-00797-JSC) at this and all future status conferences

12 for these two cases unless otherwise directed by the Court

13    PURSUANT TO STIPULATION, IT IS SO ORDERED.
14 Dated: _________________,
           August 16         2019
                                                    HON. JACQUELINE SCOTT CORLEY
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -4-
      19-CV-02838-JSC                           STIPULATION AND [PROPOSED] ORDER CHANGING TIME
        Case 3:19-cv-02838-JSC Document 14 Filed 08/15/19 Page 5 of 5



 1

 2                                  ECF FILER’S ATTESTATION

 3         I, Ellen Richmond, am the ECF user whose identification and password are being used to

 4 file this document. I hereby attest that concurrence in the filing of the document has been obtained

 5 from each of the signatories hereto.

 6

 7 Dated: August 15, 2019                          /s/ Ellen M. Richmond
                                                   Ellen M. Richmond
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -5-
     19-CV-02838-JSC                           STIPULATION AND [PROPOSED] ORDER CHANGING TIME
